Citation Nr: 1016881	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  09-06 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable disability rating prior 
to May 28, 2008 and a disability rating in excess of 10 
percent since May 28, 2008 for a stress fracture of the right 
hip.


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from June 2004 to April 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina that granted service 
connection for a stress fracture of the right hip and 
assigned a noncompensable (0 percent) rating effective 
September 26, 2006.  In a December 2008 rating decision, the 
RO assigned a 10 percent rating effective May 28, 2008.  As a 
higher rating is available for the Veteran's disability prior 
to and since May 28, 2008, the claim remains before the 
Board.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

The issue of entitlement to an effective date earlier than 
September 26, 2006 for the award of service connection for a 
stress fracture of the right hip has been raised by the 
record.  In this regard, the record reflects that the 
Veteran's claim for service connection for his right hip 
condition was received at the RO on September 22, 2006.  The 
issue has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  From the date of service connection to May 27, 2008, the 
Veteran's stress fracture of the right hip had been 
manifested by malunion of the femur with slight hip 
disability.

2.  Since the date of service connection, the Veteran's 
stress fracture of the right hip has not been manifested by 
malunion of the femur with moderate hip disability or 
limitation of abduction of the thigh with motion lost beyond 
10 degrees.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for an initial 10 percent disability rating 
prior to May 28, 2008 for a stress fracture of the right hip 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5253, 5255 (2009).

2.  The criteria for a disability rating in excess of 10 
percent for a stress fracture of the right hip are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5253, 
5255 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Veteran's claim in 
the July 2007 rating decision, he was provided notice of the 
VCAA in September 2006.  The VCAA letter indicated the types 
of information and evidence necessary to substantiate the 
then claim for service connection, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain lay 
evidence and both private and VA medical treatment records.  
The letter also provided notice pertaining to the downstream 
disability rating and effective date elements of his claim.

Moreover, it is well to observe that service connection for a 
stress fracture of the right hip has been established and an 
initial rating assigned.  Thus, the Veteran has been awarded 
the benefit sought, and such claim has been substantiated.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
As such, 38 U.S.C.A. § 5103(a) notice is no longer required 
as to this matter, because the purpose for which such notice 
was intended to serve has been fulfilled.  Id.  Also, it is 
of controlling significance that, after awarding the Veteran 
service connection for this disability and assigning an 
initial disability rating for the condition, he filed a 
notice of disagreement contesting the initial rating 
determination.  See 73 Fed. Reg. 23353-23356 (April 30, 2008) 
(amending 38 C.F.R. § 3.159(b) to add subparagraph (3), which 
provides VA has no duty to provide section 5103 notice upon 
receipt of a notice of disagreement).  The RO furnished the 
Veteran a statement of the case that addressed the initial 
rating assigned for his disability, included notice of the 
criteria for higher ratings for the condition, and provided 
the Veteran with further opportunity to identify and submit 
additional information and/or argument, which the Veteran has 
done by perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 
5104(a), 7105 (West 2002).  Under these circumstances, VA 
fulfilled its obligation to advise and assist the Veteran 
throughout the remainder of the administrative appeals 
process, and similarly accorded the Veteran a fair 
opportunity to prosecute the appeal.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, VA outpatient treatment reports, VA 
examination reports, and statements from the Veteran.  The 
Veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has 
a bearing on this case that has not been obtained.  The 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103 (2009).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher evaluation; otherwise, the lower evaluation will 
be assigned.  See 38 C.F.R. § 4.7 (2009).  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted an important distinction between an appeal involving a 
veteran's disagreement with the initial rating assigned at 
the time a disability is service connected.  Where the 
question for consideration is the propriety of the initial 
rating assigned, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2009).

Analysis

The Veteran's stress fracture of the right hip has been 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5253-
5255, and is thus rated on the basis of residuals under 
Diagnostic Code 5255 for impairment of the femur.  See 38 
C.F.R. § 4.27 (2009).  As noted above, his disability has 
been assigned a noncompensable rating prior to May 28, 2008 
and a 10 percent rating since May 28, 2008.

Under Diagnostic Code 5255, malunion of the femur with slight 
knee or hip disability warrants a 10 percent rating, malunion 
of the femur with moderate knee or hip disability warrants a 
20 percent rating, and malunion of the femur with marked knee 
or hip disability warrants a 30 percent rating.  A 60 percent 
rating is warranted for fracture of the surgical neck of the 
femur with false joint, or for a fracture of the shaft or 
anatomical neck of the femur with nonunion, without loose 
motion, weightbearing preserved with aid of a brace.  A 
maximum 80 percent rating is warranted for fracture of the 
shaft or anatomical neck of the femur with nonunion, with 
loose motion (spiral or oblique fracture).

Under Diagnostic Code 5253, limitation of rotation of the 
thigh with the inability to toe-out more than 15 degrees or 
limitation of adduction of the thigh with the inability to 
cross the legs warrants a 10 percent rating.  A maximum 20 
percent rating is warranted for limitation of abduction of 
the thigh with motion lost beyond 10 degrees.

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2009); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

On his September 2006 claim for service connection for a 
right hip condition, the Veteran stated that he was always in 
pain and that he has had to medicate himself.

In October 2006 correspondence, the Veteran stated that he is 
very limited in any type of physical activity and has 
constant, severe pain in the right hip, even with medication.  
Two enclosed lay statements from family members note the 
Veteran's complaints of right hip pain.

An April 2007 VA examination report reflects complaints of 
mild, aching pain with sitting constantly and intermittent, 
sharp, fleeting pain while walking constantly, getting worse 
throughout the day.  He reported working 8 hours a day as a 
manager.  He stated that he is able to stand up to one hour 
and walk more than 1/4 mile but less than 1 mile.  Range of 
motion of the right hip consisted of flexion to 90 degrees, 
extension to 0 degrees, abduction to 45 degrees, adduction to 
15 degrees, external rotation to 25 degrees, and internal 
rotation to 60 degrees, all with no pain on movement.  There 
was no additional limitation of motion on repetitive use.  X-
rays were negative.  The examiner noted that there were no 
significant effects on occupation.

July 2007 VA x-rays revealed a well-healed mid-shaft femur 
fracture with no acute findings and a normal right hip.  

A November 2007 VA emergency department note reflects 
problems with the right hip since discharge from service with 
pain and sometimes giving out when walking.  He was taking 
ibuprofen which helps a little.  He walked with an antalgic 
gait and a noticeable limp.  There was no tenderness to 
palpation or obvious deformities of the right hip and femur, 
and strength of the lower extremities was 5/5.  

A December 2007 VA treatment note reflects complaints of 
daily groin pain aggravated by walking or long standing.  He 
was taking ibuprofen but requested medication for the pain.  
He walked with a stable gait with no limp.  Strength of the 
lower extremities was 5/5.  Range of motion of the right hip 
was full compared to the left.  Abduction was to 35+ degrees 
and adduction was to 10+ degrees.  

A January 2008 VA MRI report revealed a normal right hip.

A May 28, 2008 VA treatment note reflects complaints of right 
hip pain for which he has been taking Vicodin.  There was a 
slight decrease in range of motion of the right hip on 
internal and external rotation.

An August 2008 VA treatment note reflects complaints of right 
hip and thigh pain, a report of using Vicodin, and findings 
of full range of motion of the hips.  

A November 2008 VA examination report reflects complaints of 
constant pain in the right hip/groin area aggravated by 
standing or walking for more than 1 hour or lying on the 
right side.  He noted additional symptoms of giving way and 
stiffness but denied instability, weakness, dislocation or 
subluxation, locking, effusion, or swelling, heat, or 
redness.  He denied any flare-ups of pain.  He stated that 
has missed about 1 week of work in the past year because of 
pain aggravated by standing on the job.  He walked with a 
slight limp.  Range of motion of the right hip consisted of 
flexion to 90 degrees with pain from 60 degrees, extension to 
30 degrees without pain, abduction to 45 degrees with pain 
from 30 degrees, adduction to 25 degrees with pain from 20 
degrees, external rotation to 70 degrees with pain from 60 
degrees, and internal rotation to 45 degrees with pain from 
30 degrees.  There was no additional limitation with 
repetition due to pain, fatigue, weakness, or lack of 
endurance.  The examiner provided a diagnosis of right 
femoral stress fractures caused by osteopenia, now healed 
with residuals.

Given the above, the Board finds that a 10 percent rating is 
warranted for the Veteran's stress fracture of the right hip 
prior to May 28, 2008 (from the date of service connection).  
Prior to May 28, 2008, the record shows that the Veteran 
complained of pain, was taking ibuprofen for the pain, was 
able to stand up to one hour and walk more than 1/4 mile but 
less than 1 mile, and exhibited a limp during a visit to the 
emergency department.  Although x-rays and an MRI have 
revealed a normal right hip, resolving all reasonable doubt 
in the Veteran's favor, the Board finds that the above 
disability picture is comparable to malunion of the femur 
with slight hip disability.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca, 8 Vet. App. at 204-07.  Thus, a 10 percent 
rating is warranted under Diagnostic Code 5255.

However, the Board finds that a disability rating in excess 
of 10 percent is not warranted at any time since the date of 
service connection.  A higher rating is not warranted under 
Diagnostic Code 5255 as the stress fracture of the right hip 
has not been manifested by malunion of the femur with 
moderate knee or hip disability.  Although his disability has 
been manifested by pain, stiffness, slight decrease in 
flexion and abduction, and a slight limp, his disability has 
not been manifested by instability, weakness, dislocation, 
subluxation, locking, effusion, swelling, heat, redness, or 
additional limitation of motion on repetitive use.  Further, 
x-rays and an MRI have revealed a normal hip.  Thus, given 
the totality of the evidence, the Board finds that his 
disability more nearly approximates malunion of the femur 
with slight hip disability.  Similarly, a higher rating is 
not warranted under Diagnostic Code 5253 as his disability 
has not been manifested by limitation of abduction of the 
thigh with motion lost beyond 10 degrees.  Range of motion 
findings of record show that he has had abduction greater 
than 10 degrees.

The Board has also considered other applicable rating 
criteria.  However, after review, with no evidence of 
ankylosis of the hip, limitation of flexion of the thigh to 
30 degrees, or flail hip joint, the Board finds that no other 
Diagnostic Code provides for a higher rating.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to 38 C.F.R. § 3.321(b)(1), an 
extra-schedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2009); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In the current appeal, the Board has considered the issue of 
whether the Veteran's disability presents an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of an 
extra-schedular rating is warranted.  See 38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  In this regard, the Board notes that there is no 
evidence in the claims file of frequent periods of 
hospitalization or marked interference with employment due 
solely to the Veteran's disability.  The Veteran has been 
employed as a manager and only missed one week during the 
past year due to his disability.  The Board observes that his 
time lost from work is already contemplated in the currently 
assigned 10 percent rating as impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155.  As a 
result, the Board finds that the criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell, 9 Vet. App. at 339; 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

In summary, the Board has considered the benefit-of-the-doubt 
doctrine in granting an initial 10 percent disability rating 
for a stress fracture of the right hip from the date of 
service connection; however, as the preponderance of the 
evidence is against a higher disability rating, the benefit-
of-the-doubt doctrine is not applicable, and that aspect of 
the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1990); Fenderson, 12 
Vet. App. at 126.


ORDER

An initial 10 percent disability rating for a stress fracture 
of the right hip prior to May 28, 2008 is granted, subject to 
the provisions governing the award of monetary benefits.

A disability rating in excess of 10 percent for a stress 
fracture of the right hip is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


